UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6162


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

THOMAS CARLISLE HINRICHS,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:13-hc-02172-BR)


Submitted: May 31, 2017                                           Decided: June 23, 2017


Before GREGORY, Chief Judge, and FLOYD and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam opinion.


Thomas Carlisle Hinrichs, Appellant Pro Se. Jennifer Dee Dannels, FMC BUTNER
FEDERAL MEDICAL CENTER, Butner, North Carolina, Robert J. Dodson, Special
Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Carlisle Hinrichs has noted an appeal from the district court’s order

denying his motion to vacate to the extent it sought vacatur under Fed. R. Civ. P. 60(b)(4)

of its October 3, 2013 order committing him to the custody of the Attorney General under

18 U.S.C. § 4246 (2012) and requested a hearing under 18 U.S.C. § 4247(h) (2012) to

determine whether he should be discharged from such custody.

       This court may exercise jurisdiction only over final decisions, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The portion of the district court’s order denying Hinrichs’ motion insofar as it sought a

§ 4247(h) hearing is neither a final decision nor an appealable interlocutory or collateral

order. Accordingly, we dismiss the appeal of this portion of the district court’s order for

lack of jurisdiction.

       With respect to the portion of the court’s order denying Hinrichs’ request for Rule

60(b)(4) relief, we have reviewed the record and conclude that the district court did not

reversibly err because none of the criteria for granting such relief was met in this case.

See Wendt v. Leonard, 431 F.3d 410, 412-13 (4th Cir. 2005). Accordingly, we affirm this

portion of the order.    United States v. Hinrichs, No. 5:13-hc-02172-BR (E.D.N.C.

Jan. 31, 2017). We dispense with oral argument because the facts and legal contentions




                                            2
are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                               DISMISSED IN PART;
                                                                AFFIRMED IN PART




                                          3